Filed 8/17/15 P. v. Moreno CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B263263
                                                                          (Super. Ct. No. 14C-34577)
     Plaintiff and Respondent,                                             (San Luis Obispo County)

v.

FRANCISCO GARCIA MORENO, JR.,

     Defendant and Appellant.



                   Francisco Garcia Moreno, Jr. appeals his conviction by plea to grand theft-
                                                   1
auto (Pen. Code, § 487, subd. (d)(1)) , entered pursuant to a negotiated plea in which
appellant was sentenced to three years state prison. Appellant was ordered to pay, among
other things, victim restitution (§ 1202.4, subd. (f)), a $900 restitution fine (§ 1202.4,
subd. (b)), a $900 parole revocation fine (§ 1202.45), a $40 court security fee (§ 1465.8),
and a $30 conviction assessment (Gov. Code, § 70373).
                   We appointed counsel to represent appellant on this appeal. After
examination of the record, counsel filed an opening brief in which no issues were raised.




1
    All statutory references are to the Penal Code unless otherwise stated.
               On June 5, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues which he wished us to consider. We have
received no response from appellant.
               The probation report reflects that appellant was a passenger in a stolen
vehicle and tried to flee during a traffic stop. Appellant admitted using heroin while in
the vehicle.
               We have examined the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 441; People v. Kelly (2006) 40 Cal. 4th 106, 125-
126.)
               The judgment is affirmed.
               NOT TO BE PUBLISHED.



                                                         YEGAN, J.

We concur:


               GILBERT, P.J.


               PERREN, J




                                              2
                              Jacquelyn A. Duffy, Judge

                      Superior Court County of San Luis Obispo

                         ______________________________


              California Appellate Project, under appointment by the Court of Appeal,

Jonathan B. Steiner, Executive Director and Richard Lennon, for Appellant.

             No appearance for Respondent.




                                           3